Citation Nr: 0610620	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  96-42 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the left leg.

2.  Entitlement to service connection for residuals of a 
bayonet wound to the left hand.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from May 1969 to August 
1973.  He also had subsequent periods of service in reserve 
components from 1975 to 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, in which the RO denied claims of service connection 
for residuals of a gunshot wound to the left leg, residuals 
of a bayonet wound to the left hand, and residuals of 
injuries of the back, knee, and ankle.  The veteran perfected 
an appeal as to these denials.

The Board has previously remanded this case as follows.  In 
December 1997 and in February 2002, the Board remanded the 
appeal for additional evidentiary development.  In October 
2002, the Board remanded the appeal to provide a requested 
personal Travel Board hearing before a Veterans' Law Judge at 
the RO.  In August 2003, the Board remanded the appeal for 
additional development.

In February 2003, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for a right 
knee disability, a back disability, and a right ankle 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate his claim; and has rendered all assistance 
required.

2.  A left leg disorder was first manifested many years after 
service and has not been shown to be related to active 
service.
 
3.  A left hand disorder was first manifested many years 
after service and has not been shown to be related to active 
service.


CONCLUSIONS OF LAW

1.  A left leg disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d) (2005).

2.  A left hand disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d) (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, the VCAA requires that a notice in accordance 
with 38 U.S.C.           § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, the initial RO adjudication in April 
1994 was made prior to the date of enactment of the VCAA.  
Nonetheless, as will be discussed in detail below, any defect 
concerning the timing of the notice requirement was remedied 
by the Board's Remand in August 2003.

In this context, in letters dated in April and July of 2004, 
the veteran was effectively furnished notice of the types of 
evidence that he needed to send to VA in order to 
substantiate his left leg and hand claims, as well as the 
types of evidence VA would assist him in obtaining.  In 
addition, the veteran was informed of his responsibility to 
identify, or submit directly to VA medical evidence that 
shows continuous existence of a disability since his 
discharge from service, and that shows any residuals that may 
exist at present.  More specifically, the veteran was 
informed that he was to provide information detailing any 
awards or decorations and the dates and location pertaining 
to combat.  He was also asked to provide medical evidence of 
a current disability, evidence of a disease or injury in 
service, and medical evidence of a link between his current 
disability and service.  The RO further asked the veteran to 
submit any evidence in his possession that pertains to his 
claims for service connection.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, after VCAA-
compliant notices were sent to the veteran, the claims were 
followed by readjudication.  Thus, the Board determines that 
any defect concerning the timing of the VCAA notice 
requirements, as well as not providing a single notice to the 
veteran covering all content requirements, was harmless and 
resulted in no risk of prejudice to the veteran.  38 C.F.R. 
§ 20.1102(2005).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims for service connection.  38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the information and 
evidence associated with the claims file consist of the 
veteran's service personnel and medical records, post service 
medical records, VA examinations in connection with his 
claims, lay statements submitted by the veteran, and 
statements submitted by the veteran and his representative in 
support of the claims.

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App. March 3, 2006).  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, as the Board concludes below that the 
preponderance is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

II.  Analysis of Claims-Residuals of a Gunshot Wound to the 
Left Leg, and Residuals of a Bayonet Wound to the Left Hand

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

If the disability is not shown to have been chronic in 
service, continuity of symptomatology after separation is 
required to support the claim. 38 C.F.R. § 3.303(b) (2005).  
For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  38 C.F.R. § 3.303 (b).  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The Board notes that except for his May 1969 reports of 
medical history and examination at enlistment, the veteran's 
service medical records for his active service from May 1969 
to August 1973 are missing.  Attempts to locate them were 
unsuccessful.  In this regard, the United States Court of 
Appeals for Veterans Claims has held that where "service 
medical records are presumed destroyed . . . the BVA's 
[Board's] obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt is 
heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  VA also has a heightened duty to assist the veteran 
in the development of evidence favorable to his claim.  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory lay or other 
evidence" under 38 U.S.C.A. § 1154(b) means credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges was incurred in combat in service.  Id.  

The veteran claims entitlement to service connection for 
residuals of a gunshot wound to the left leg, and for 
residuals of a bayonet wound to the left hand; both injuries 
occurring during active duty service while in Vietnam.  
Service personnel records show that the veteran was in 
Vietnam from March to June 1971.  As noted above, except for 
the May 1969 enlistment examination report, service medical 
records for the veteran's active duty service from May 1969 
to August 1973 are missing and unavailable.  The May 1969 
examination report does not show any indication of a gunshot 
wound to the left leg, or wound to the left hand.

The veteran was examined in March 1977 in connection with his 
membership in the Marine Corps Reserves.  During the March 
1977 enlistment examination, the veteran reported that his 
usual occupation was fuel.  The report of medical history 
shows that the veteran did not report any problems associated 
with a bullet wound to the left leg or a bayonet wound to the 
left hand.  On examination, with respect to identifying body 
marks, scars, or tattoos, the examiner noted a finding of 
"left hand 1/2 inch."  There are no findings specifically 
referable to residuals of a gunshot wound of the left leg, or 
residuals of a bayonet wound to the left hand.

The veteran was examined in March 1980 in connection with his 
membership in the U.S. Army Reserves (U.S.A.R).  At that 
time, he reported that his usual occupation was fuel 
serviceman.  The March 1980 report of medical history shows 
that the veteran reported no problems referable to the left 
leg or left hand.  At that time he reported only that he had 
had broken bones.  The veteran explained that he had had the 
usual childhood diseases; and had been treated for a broken 
nose, broken finger, and a pulled muscle of the neck and 
shoulder.  On examination at that time, the examiner made no 
abnormal evaluations referable to the claimed left leg or 
left hand, and no defects or diagnoses were made.
  
During a June 1981 U.S.A.R. examination, the veteran reported 
that his usual occupation was Federal officer.  The report of 
medical history shows that the veteran reported that he had 
been shot in the left leg and had a small scar on the knee.  
He also reported that he had been stabbed in the left hand, 
and had a small scar between the left thumb and forefinger.  
The examiner commented that these were healed and OK.  On 
examination, the examiner made no abnormal findings.

As reflected in the report of medical history during an April 
1982 U.S.A.R. examination for the purpose of active training, 
the veteran again reported that he had been shot (gun wound) 
in the left knee, and had a small scar on the left knee.  He 
also reported that he had been stabbed in the left hand, and 
had a small scar between fingers number 4 and 5.  He reported 
that both injuries were service related, and were to no 
degree disabling.  With respect to these injuries, the 
examiner commented that the gunshot wound of the left knee 
did not need surgery; and that there was no sequela of the 
stab wound of the left hand.  On examination, the examiner 
made findings of a 1/2 inch scar of the left hand, and of a 1/4 
inch scar of the left knee. 

During a December 1993 VA examination, the veteran reported 
he was injured by a gunshot wound-the bullet glanced by the 
left knee-while in Vietnam in 1970.  He was treated with 
butterflies and stitches, and no operation.  He reported 
present complaints of stiffness and that the knee pulls if he 
tries to run.  The veteran also reported a bayonet scar due 
to a battle injury in 1972.  This severed the tendons.  He 
reported that he presently had some limited extension of the 
left thumb.

During a February 1994 VA examination for joints, the veteran 
reported that in 1971, he suffered what the examiner thought 
sounded like a superficial gunshot wound to the lateral 
aspect of the left knee.  The veteran apparently reported 
that this was treated with surgical debridement.  The veteran 
reported complaints of persistent stiffness in the left knee 
since then, which sometimes pops.  On examination, the 
examiner found no swelling, fixed deformities, or 
instability.  Range of motion of the left knee was flexion to 
90 degrees, and extension to zero degrees.  The report 
contains a diagnosis of status post knee injury as described; 
residual pain, stiffness and limitation of motion secondary 
to the injury.  An associated report of X-ray of both knees 
contains an impression of mild quadriceps tendinitis; 
otherwise unremarkable examination.

The report of a February 1994 VA examination of hands, thumbs 
and fingers, shows that the veteran reported that in 1970 or 
1971, he suffered a "bayonet" wound involving what appeared 
to be the soft tissue of the left hand.  This involved the 
soft tissue of the web space between the left thumb and index 
finger on the dorsal surface.  The report noted with respect 
to subjective complaints that this area is apparently 
asymptomatic.  On examination no anatomic defects were noted 
except for the scars; and no functional deficits were noted.  
The report contains a diagnosis of status post soft tissue 
injury to the left hand as described. 

In response to an inquiry concerning the issuance of the 
Purple Heart Medal, in a September 1997 letter from the 
Bureau of Naval Personnel, a supervisor stated that available 
personnel records fail to document treatment of wounds 
incurred as a result of enemy action.  The supervisor noted 
that all medical records were sent to the RO.

During a February 2003 Travel Board hearing before the 
undersigned at the RO, the veteran testified that during 
service in Vietnam, he was wounded in the left leg, just 
below the knee, and was treated at that time.  He also 
testified that he was injured while he and a friend were 
playing with a bayonet.  He was wounded when the bayonet hit 
his left hand.  

At the time of the Travel Board hearing, the veteran 
submitted affidavit statements from his mother and brother 
confirming that his mother received a telegram in 1971 
stating that the veteran was wounded with a bullet wound to 
the left leg.

In this case, the veteran's service personnel records 
pertaining to his active service from 1969 to 1973, including 
his DD Form 214 MC, do not show that the veteran received any 
award or decoration associated with combat, including the 
Purple Heart, or that he was wounded during his active 
service from 1969 to 1973.  As the record does not contain 
evidence establishing that the veteran engaged in combat, the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.  See also 
38 C.F.R. § 3.304(d).

The service medical records for active service from May 1969 
to August 1973 are mostly missing, with the sole exception of 
the enlistment examination report.  However, subsequent 
reports of medical history given at the time of Marine Corps 
Reserve and Army Reserve examinations in March 1977 and March 
1980, respectively, show that the veteran did not report 
having had any problems with his left leg or left hand.  The 
first time that he mentioned having been shot in the left leg 
and stabbed in the left hand, was during the later June 1981 
U.S.A.R. examination.  

In summary, although during the March 1977 enlistment 
examination, the examiner noted a finding of "left hand 1/2 
inch" there is no indication that this refers to the stab 
wound first reported more than four years later in June 1981.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury to the 
left leg or left hand was sustained in service or whether 
such an injury resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

To the extent that the February 1994 VA examination's 
diagnoses represent a history supplied by the veteran, the 
Board is not bound to accept medical opinions, which are 
based solely on a history supplied by the veteran, where that 
history is not supported by the record evidence.  See Black 
v. Brown, 5 Vet. App. 117, 182 (1993); see also Lee v. Brown, 
10 Vet. App. 336, 339 (1997).  As such, the Board does not 
have to accept the medical diagnoses provided in the 1994 
examination report.  Thus, given the fact that such medical 
diagnoses, regarding a relationship between service and a 
current disorder, were not based on a fully factual 
foundation, the Board finds that the medical diagnoses lack 
credibility, and are therefore of diminished probative value 
on the issue of service connection.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is 
entitled to independently assess the credibility and weight 
of evidence before it); Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993) ("An opinion based on an inaccurate factual 
premise has no probative value").  There is no 
contemporaneous medical record showing relevant complaints 
prior to June 1981; and none showing relevant findings prior 
to April 1982.

The veteran has asserted, and has provided statements from 
family members to the effect that he was wounded in the left 
leg during service in Vietnam.  In this connection, while the 
veteran believes and has asserted that he has residuals of a 
gunshot wound to the left leg, and residuals of a bayonet 
wound to the left hand, which are related to his military 
service, he is not shown to be other than a lay person.  As 
such, he has no competence to give a medical opinion of 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board concludes that the veteran does not have residuals 
of a gunshot wound to the left leg, or residuals of a bayonet 
wound to the left hand, that were incurred in or aggravated 
by service.  Based on a review of the entire record, the 
Board finds that the preponderance of the evidence is against 
these two claims, and that the claims must be denied.  
Because the preponderance of the evidence is against these 
claims, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for residuals of a gunshot wound to the 
left leg is denied. 

Service connection for residuals of a bayonet wound to the 
left hand is denied. 


REMAND

The Board has reviewed the claims file and determined that 
for the following reasons, further development is necessary 
prior to adjudicating the veteran's claims of entitlement to 
service connection for a right knee disability; a back 
disability; and a right ankle disability.

Regarding the right knee disability claim, the veteran claims 
entitlement to service connection for a right knee disability 
due to an injury in 1977 while on active duty for training.  
Marine Air Reserve personnel records show that the veteran 
was assigned on active duty for training from November 20, 
1977 to December 3, 1977.  

Service medical records indicate that during that period, in 
November 1977, the veteran was seen for emergency treatment 
for an injury to the right knee secondary to skiing.  At that 
time, examination revealed a full range of motion, with 
tenderness.  The distal medial collateral ligament was stable 
and deep tendon reflexes were within normal limits.  The 
impression was that the had a slight medial collateral 
ligament injury.  The plan was to reduce activity and take 
aspirin.  When seen two days later that month, the veteran 
had complaints of pain in the right knee.  There was no 
swelling or discoloration.  The assessment was possible 
pulled muscle.  The plan was to apply an ace wrap for support 
and take aspirin.

During a VA examination for joints in February 1994, the 
veteran reported that he injured his knee skiing, and that he 
had minor surgery on the right knee.  The veteran reported 
complaints of it being a little stiff and aching.  On 
examination, there was no swelling, or fixed deformities, 
instability; and the range of motion was from 100 degrees of 
flexion to extension of zero degrees.  The report contains a 
diagnosis of status post knee injury as described; residual 
pain, stiffness and limitation of motion secondary to status 
post knee injury as described; and rule out degenerative 
joint disease of the knee.  An associated X-ray examination 
report contains an impression of mild quadriceps tendinitis; 
otherwise unremarkable examination.  

During a December 2004 VA examination, the examiner noted 
that at the time of the examination, he had ordered a MRI of 
the veteran's right knee that might show evidence of some 
current abnormality not picked up on recent routine X-ray 
examination.  Review of the claims file shows that a report 
of that MRI examination is not of record in the claims file.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The RO should obtain any reports of MRI examination as 
ordered by the examiner at the December 2004 VA examination.  
If an MRI examination was not conducted as ordered by the 
examiner, such examination should be conducted since the 
examiner indicated that this might show evidence supportive 
of the veteran's claim.  

Therefore, the RO should arrange to obtain any existing 
report of MRI examination of the right knee conducted at the 
time of or after the December 2004 VA examination, or 
alternatively if one has not been conducted, to have the 
veteran undergo such examination.  Thereafter, the RO should 
arrange for an addendum to the report of the December 2004 VA 
examination.  On remand, the RO should make arrangements for 
a physician with the appropriate expertise, to provide an 
opinion as to whether it is at least as likely as not (i.e., 
at least a 50 percent probability) that any present right 
knee disability results from an injury in November 1977 
during active duty for training, or had its onset during a 
period of service.  

In addition to the right knee disorder claim, the veteran is 
also claiming entitlement to service connection for a right 
ankle disability and back disability due to an injury in 
1984.  The veteran claims that these injuries occurred due to 
instability of his claimed right knee disability.  Service 
connection may be granted for a "[d]isability which is 
proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  

The medical record contains competent evidence of a current 
right ankle disorder, and of a current back disorder.  The 
December 2004 VA examination report contains a diagnosis, 
with respect to the right ankle, of status open reduction and 
internal fixation of a trimalleolar fracture sustained around 
January 6, 1992 with osteopenia; and with respect to the 
back, of diffuse osteopenia with endplate depression of L1 
vertebra secondary to history of old compression fracture of 
1984, mild degenerative disease L5-S1 and L1-L2.  
     
Given the development noted above with respect to the right 
knee claim, the Board observes that an adjudication of the 
issues of entitlement to service connection for a current 
right ankle disorder, and of a current back disorder, both 
claimed in part as secondary to the claimed right knee 
disability, should be deferred until the completion of all 
recommended development.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).  

Additionally, where a claim is predicated on establishing 
basic entitlement to service connection, the ruling announced 
in Dingess/Hartman, Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
March 3, 2006), would be for consideration.  As such, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all of the elements of a claim 
for service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Id., slip op. at 4.  In this 
regard, the notice provided to the appellant is inadequate as 
regards these elements.  As this question is involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the appellant as to the type of evidence that is 
needed to establish a disability rating and an effective 
date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a disability 
rating and an effective date for the claim 
on appeal, as outlined in Dingess/Hartman, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
March 3, 2006).

2.  The RO should obtain any VA medical 
records of treatment outstanding for the 
period since December 2004; and 
specifically obtain any report of MRI 
examination of the right knee in or after 
December 2004.  All efforts to obtain 
these VA records should be fully 
documented, and the RO should request that 
the VA facility provide a negative 
response if records are not available.

3.  After associating any records obtained 
from the above action, the RO is requested 
to forward the claims folder to the VA 
examiner who conducted the December 2004 
medical examination, for the purpose of 
obtaining an addendum.  If this examiner 
is unavailable the case is to be referred 
to another VA examiner specializing in 
orthopedic disorders.  If a report of MRI 
examination of the right knee dated in or 
after December 2004 is not already of 
record, the examiner should arrange for 
the veteran to undergo an MRI examination 
of the right knee.  The examiner should 
then review of the claims file including 
specifically the report of MRI examination 
of the right knee.

After again reviewing the records 
contained in the claims file, the examiner 
is requested to render opinions as to the 
following: whether it is at least as 
likely as not (that is, at least a 50 
percent probability) that any right knee 
disorder (a) is the result of injury in 
November 1977 while on active duty for 
training; or (b) is the result of injury 
or 
disease incurred or aggravated during 
active service, or (b) in the case of any 
diagnosed arthritis, was manifest to a 
compensable degree within one year of 
active service discharge.  The examiner 
should comment on the inservice and post-
service medical records showing injury 
and/or treatment during and after active 
service/active duty for training, and to 
specifically comment on medical records 
showing injury during active duty for 
training in November 1977. 

4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims for service 
connection for a right knee disorder, a 
back disorder, and a right ankle disorder.  
If a determination remains unfavorable to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration. 
 
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


